DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kipp (3586056).   The reference to Kipp discloses the recited article and thereby the method of using the structures is implied, specifically:
A method of restricting fluid flow through a conduit (col 1, lines 3-15 discusses plugging a pipe 5 which would restrict the flow therein) having an inner wall (pipes have inner walls), the method comprising:
adjusting a depth of each of a plurality of projections (12; fig 1, fig 2 shows there are three projections, therefore two can be considered as a plurality of projections, and the third an elongate member) relative to a first plug portion (6; fig 1) of a mechanical plug (the use of screws to activate the plug makes it a mechanical plug);

positioning the mechanical plug in the conduit with the mechanical plug in a disengaged configuration (col 2, lines 60-75 discloses activating the plug  toward the inner surface of the pipe which implies it is in a disengaged configuration at insertion);
actuating an elongate member of the mechanical plug (one of member 12 of fig 1 can be considered as the elongate member; col 2, lines 60-75 discusses tightening the screws to compress gaskets 30 into contact with the pipe 5 interior), thereby moving the first plug portion and a second plug portion (25 fig 1) of the mechanical plug toward each other to switch the mechanical plug to an engaged configuration (col 2, lines 60-75 discusses compressing members into contact with the interior of the pipe which is the engaged configuration after the elongate member is tightened); and
compressing a seal (30, fig 1; col 2, lines 60-75 discusses compressing the seal into contact with the interior of the pipe) of the mechanical plug, thereby pressing the seal against the inner wall to seal the conduit.
With respect to claim 11, actuating the elongate member includes rotating the elongate member relative at least one of the first plug portion and the second plug portion (elongate member 12 as discussed above is a bolt and therefore would be rotated to move the first and second plug sections together to compress the seal 30; col 2, lines 60-75).
With respect to claim 12, the plurality of projections includes a plurality of bolts (at least two of the three elements 12 can be considered the plurality of projections and they are bolts; col 2, lines 60-75).
With respect to claim 13, adjusting the depth of each of the plurality of projections includes threadingly rotating each of the plurality of bolts relative to the first plug portion (as set forth above at least two projections 12 can be rotated as well since they are bolts to draw the first and second plug portions together to compress the seal 30; col 2, lines 60-75).
With respect to claim 14, securing the depth of each of the plurality of bolts with a respective lock nut (nuts 36 are provided, and since they self locking means they are believed to be lock nuts; col 2, lines 60-75).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kipp.  The reference to Kipp discloses the recited structure and method above.  
With respect to claim 15, removing a cap from a bypass passage of the mechanical plug prior to positioning the mechanical plug in the conduit (a cap 18 is provided on a bypass passage 13; fig 1, it is believed that the cap is capable of being removed at any time and one would remove it before insertion when it was expected to use the bypass passage, however, if it is later argued this is not specifically implied or taught then it would have been obvious to do so especially when one anticipates need for the bypass conduit since removing it after would be next to impossible).
With respect to claim 16, replacing the cap on the bypass passage, thereby blocking the bypass passage, after compressing the seal of the mechanical plug in the conduit (it is considered that the cap is capable of being replaced when the bypass passage is no longer needed, and that one skilled in the art would do so as needed, however, if it is considered this does not specifically imply this can be done it would have been obvious to one skilled in the art to replace the cap at any time the bypass passage was no longer needed and pressure was to be returned to the pipe as such is an obvious choice of mechanical expedients).
With respect to claim 17, allowing fluid flow to pass through the bypass passage during positioning the mechanical plug in the conduit, actuating the elongate member of the mechanical plug, and compressing the seal of the mechanical plug (col 1, line 72 to col 2, line 12 discusses the passage 13 and sealing cap 18 and discusses fluid flow through passage 13 when the cap is removed; and actuating the plug therefore it is considered all of this is taught by the reference, and therefore the design allows for this).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp in view of Mathison (4817671).
The reference to Mathison discloses the recited mechanical plug 10 for restricting fluid flow (title and abstract set forth a mechanical plug which seals a conduit, where sealing is a form of restricting flow) through a conduit20 , the mechanical plug comprising a first plug portion 14 (fig 1) including a first endwall (45), a first sidewall 25 coupled to the first endwall by screws 46 (col 2, line 67 to col 3, line 7), the first sidewall including a female section (it is seen to be cup shaped formed by the sidewall and end wall combined which would be a female structure) extending in a direction along a longitudinal axis of the mechanical plug (see fig 1 and sidewall making up female structure lies in a direction of the longitudinal axis of the plug), a second plug portion movable relative to the first plug portion (generally seen as 12 which forms the second sidewall), the second plug portion including a second sidewall 12 including a male section (it is seen to be portion extending from an end wall that would form a male portion) extending in a direction along the longitudinal axis (see fig 1), the male section configured to mate with the female section (see fig1), a second endwall 11 coupled to the second sidewall by screws 30 (col 2, lines 59-66), a seal 16 surrounding a portion of the male section (see fig 1), the seal disposed in a region along the longitudinal axis between the second endwall and the female section (fig 1 shows this location for the seal between 11 and 25, specifically angled wall 26 of member 11 and angled wall 27 of member 25) and an elongate member 13 coupled to the first plug portion and the second plug portion (coupled at least by frictional and threaded connections such as 52), actuation of the elongate member moving the first plug portion and the second plug portion toward each other to compress the seal in a direction along the longitudinal axis (as member 13 is actuated by 18 it causes 26 and 27 to move toward each other and compress the seal; col 3, lines 15-22 discusses at least part of this procedure), the elongate member includes a threaded fastener (formed by a combination of the threads provided on 13 and nut 18), the threaded fastener is rotatable to move the first plug portion and the second plug portion toward each other (turning of 18 advances along threads 13 to move the first and second plug portions toward each other to compress the seal as set forth above), wherein the threaded fastener extends through a center of the first plug portion and threadingly engages the second plug portion (at least the threaded part 13 of the threaded portion passes through the center of the first plug portion especially end wall 45 and is believed to make a threaded connection to the second plug portion at 52 as implied in col 3 lines 8-22, where it is implied that the aperture 52 would engage the threads of 13 to fix it), wherein the seal includes an elastomeric annular member (col 2, lines 54-58; col 5, 13-26), wherein the first plug portion further includes a plurality of pins 15 slidably supported by the first sidewall (see fig 1; col 3, lines 23-35), the male section includes a cam surface 42 (fig 1), the cam surface engages the plurality of pins to push the pins laterally outwardly relative to the longitudinal axis (col 3, lines 23-35 describe this), wherein the plurality of pins includes at least three pins circumferentially spaced about the longitudinal axis (fig 1 shows at least 3 pins, and fig 2 shows at least 4 pins which are spaced around the circumference about the longitudinal axis), wherein the second endwall projects laterally outward beyond the male section to form a flange (figure 1 shows the endwall projects beyond male portion 12 forming a flange with a tapered wall 26), the flange configured to directly engage the seal (figure 1 shows seal 16 directly engaged by wall 26 of endwall 11), and where a method is also provided by description of how the plug functions to close a pipe using the structure above, the method comprising positioning a mechanical plug in the conduit with the mechanical plug in a disengaged configuration (col 5 lines 28-44 describes the function, and clearly it is implied that the plug is first inserted in a disengaged configuration so that it would fit into the pipe), actuating an elongate member of the mechanical plug, thereby moving a first plug portion and a second plug portion of the mechanical plug toward each other to switch the mechanical plug to an engaged configuration (col 5, lines 28-44), compressing a seal of the mechanical plug, thereby pressing the seal against the inner wall to seal the conduit (col 5, lines 28-44; fig 2), further comprising pushing a plurality of pins laterally outward to engage the inner wall and center the mechanical plug in the conduit (col 3, lines 23-35), wherein the pushing step occurs during the actuating step and before the compressing step (as seen in figure 1, the pins lie on the cam surface 42 before actuation ever begins, and the seal is not compressed at all, upon the first turn of 18 with respect to threads 13 results in the movement of the first plug portion toward the second plug portion which would immediately advance the cam portion 42 immediately starting to deploy the plurality of pins which would occur before the actual walls 26 and 27 would have enough closing force to start the compression of seal 16, therefore it is considered that at least in a very short period of time the pins would begin the pushing step during the first part of the actuating step but just briefly before the compression step since the walls 26 and 27 would have to move toward each other a bit before they began compressing the seal 16), and wherein the compressing step includes bulging the seal laterally outward to engage the inner wall (col 2 lines 54-58; col 5, lines 28-44).
	With respect to claim 18, pushing a plurality of pins laterally outward to engage the inner wall and center the mechanical plug in the conduit (not taught by Kipp).  It would have been obvious to one skilled in the art to modify the plug of Kipp by providing a plurality of pins that laterally outward engage the inner wall to help center the plug as suggested by Mathison where such teaches it is old and well known in the plug art to provide a plurality of pins to space the plug and help keep it centered when it is deployed to block a pipe and that would insure proper sealing would occur by insuring the space between the plug and the pipe wall was consistent due to being centered therein. 
	With respect to claim 19, the pushing step occurs during the actuating step and before the compressing step (this is not taught by Kipp).  The reference to Kipp as modified with the same type of actuation of the pins when the actuation of the plug occurs as taught by Mathison would be met by the modified structure of Kipp as set forth above, especially when Mathison teaches actuating the pins when the compressing step is conducted.  It would have been obvious to one skilled in the art to modify the plug of Kipp by providing a plurality of pins that laterally outward engage the inner wall to help center the plug that are actuated when actuating the plug suggested by Mathison where such teaches it is old and well known in the plug art to provide a plurality of pins to space the plug and help keep it centered when it is deployed to block a pipe and that would insure proper sealing would occur by insuring the space between the plug and the pipe wall was consistent due to being centered therein.
	With respect to claim 20, compressing step includes bulging the seal laterally outward to engage the inner wall (this is taught by Kipp; col 2, lines 60-75).



Allowable Subject Matter
Claims 1-8 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Serret, Tyson, and Mathison (344) disclosing state of the art pipe plugs and methods of actuating them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH